IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,356-13




IN RE WILLIAM ANDREW ALLEN, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 08-09-12976; 08-09-12977; 08-09-12978; 08-09-12979; 08-09-12980; 08-09-12981; 08-09-12982; 08-09-12983; 08-09-12984; 08-09-12985; 08-09-12986 
IN THE 155th  DISTRICT COURT
FROM WALLER COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he  contends that he  filed applications for writs of habeas corpus in
the 155th  District Court of Waller County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of Waller
County, is ordered to file a response, which may be made by submitting the records on such habeas
corpus applications, submitting copies of timely filed orders which designates issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed applications for writs of habeas corpus in Waller County.  Should the response
include orders designating issues, proof of the date the district attorney’s office was served with the
habeas applications shall also be submitted with the response.  This application for leave to file a
writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.

 
Filed:  September 18, 2013
Do not publish